Citation Nr: 1732969	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  15-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability. 


ATTORNEY FOR THE BOARD

S.Wainaina   Associate Counsel


INTRODUCTION

The Veteran has verified active duty in the United States Navy from March 1969 to March 1975 and from November 1984 to March 1988.  His awards and decorations include the Combat Action Ribbon.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In a March 2015 VA Form 21-22, the Veteran revoked the American Legion as his representation, and has demonstrated intent to individually pursue his claim as indicated in correspondence dated February 2016.  Thus, the Board will proceed with the Veteran representing himself. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file includes VA treatment records dated from November 2000 to October 2015, an April 2014  VA examination for posttraumatic stress disorder (PTSD), and a June 2016 PTSD VA examination; the remaining records are duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (2016). 

The June 2016 VA examiner concluded that there was no mental disorder diagnosis.  He incorrectly noted that the Veteran had not ever been diagnosed with a mental disorder.  He did not address the February 2013 and May 2013 treatment records as per April 2016 remand directive. 

During the appeal period, thus far, VA treatment records in Virtual VA show current diagnoses of depression in February 2013 and May 2013 treatment records. 

Accordingly, the case is REMANDED for the following action.  VA will notify the appellant if additional action is required on his part.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the June 2016 VA examiner (or a another suitably qualified examiner if the June 2016 examiner is not available) for discussion and an opinion as to the diagnoses of depression, including as secondary to medical (as noted in February 2013 and May 2013 treatment records), and cognitive disorder, not otherwise specified (as noted in February 2011 and February 2013).  These records are located in VMBS folder under Legacy Content Manager Documents, within the April 2014 VA PTSD examination report.  The documents receipt date is April 17, 2014. 
The examiner should comment on the diagnoses and if not deemed valid, explain why.  If they are deemed valid, he or she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder(s ) 
is(are) (i) related to the Veteran's active service including service in Vietnam; (ii) caused by any of the Veteran's service-connected disabilities, or if not, (ii) permanently aggravated by any of the Veteran's service-connected disabilities.  Note: the term "aggravation" is defined for 

legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 
Note: the Veteran is currently service connected for the following disabilities: (a) arteriosclerotic heart disease; (b) right ulnar and median nerve neuropathy; (c) mild ligamentous instability of the left knee; (d) diabetes mellitus, type II; (e) bony spurs of the right knee; and (f) hallux valgus of the bilateral great toes.
It should be noted that the Veteran is competent to attest to matters of which he had first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  A complete rationale must be provided for any opinion offered.

2.  After completing the above development, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for a response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

